SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Western District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Skretny’s Decision and Order dated October 15, 1999. Although plaintiff asserts on appeal that the district court erred in dismissing its complaint as untimely because, it argues, the contract in question is governed by English law, plaintiff failed to make this argument in opposing defendants’ motion for summary judgment, advancing it only in a motion for reconsideration after summary judgment had been granted. This Court generally will not consider an argument that was not timely made in the district court, see, e.g., Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976); Greene v. United States, 13 F.3d 577, 586 (2d Cir.1994), and the record does not persuade us that the interests of justice require a departure from that general practice in this case.
We have considered all of plaintiffs contentions on this appeal and have found in them no basis for reversal. The judgment of the district court is affirmed.